Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 17, 2021

The Court of Appeals hereby passes the following order:

A21D0305. NANCY SMITH v. MARK WHITE.

      Mark White filed a dispossessory action against Nancy Smith in magistrate
court, and the magistrate court entered default judgment on March 24, 2021. On
April 15, 2021, Smith filed in this Court a “Motion to Set Aside Entry of Default and
Default Judgment,” which was docketed as an application for discretionary appeal.
      “The only avenue of appeal available from [a] magistrate court judgment is
provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal to the state
or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d 225) (1991).
This Court thus may address magistrate court matters only if they already have been
reviewed by the state or superior court. See Westwind Corp. v. Washington Fed. S &
L Assn., 195 Ga. App. 411, 411 (1) (393 SE2d 479) (1990).
      The Georgia Constitution provides that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII; Bosma v. Gunter,
258 Ga. 664, 665 (373 SE2d 368) (1988). Accordingly, this appeal is hereby
TRANSFERRED to the Walker County State Court.
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/17/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.